—Order reversed, on the law, and motions denied. Memorandum: The People appeal pursuant to CPL 450.20 (8) from an order dismissing an indictment charging defendants with criminal possession of marihuana, third degree (Penal Law §§ 20.00, 221.20) and granting their motions to suppress evidence obtained in a search of their residence on William Warfield Drive pursuant to a warrant. We find that the warrant was properly granted under the two-pronged Aguilar-Spinelli test (Spinelli v United States, 393 US 410; Aguilar v Texas, 378 US 108) and therefore, reverse and reinstate the indictment. There is no question that the basis-of-knowledge prong is satisfied since the information given to the affiants by the unnamed citizen informant was based on his personal observations of large quantities of drugs in the premises searched (see, People v Buckman, 115 AD2d 267). The reliability of the informant was sufficiently established by the personal observations of the police in executing a search warrant at 40 Herman Street which corroborated information given by the informant concerning drug sales being conducted by defendant David Preston at that address. Moreover, during the search at *99840 Herman Street, defendant Reatha Preston took a metal box from her car and dispatched it to 109 William Warfield Drive, where police were refused access. Although such evidence standing alone is not sufficient to establish probable cause, it can be used to corroborate information furnished by an informant and thus establish his reliability (see, People v Elwell, 50 NY2d 231, 237; People v Alaimo, 34 NY2d 187,189).
All concur, except Green, J., who dissents and votes to affirm, in the following memorandum.